Name: Commission Regulation (EEC) No 2936/92 of 8 October 1992 suspending advance fixing of the import levy for certain cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/16 Official Journal of the European Communities 9. 10 . 92 COMMISSION REGULATION (EEC) No 2936/92 of 8 October 1992 suspending advance fixing of die import levy for certain cereals Whereas the above situation requires that application of the provisions concerning advance fixing of levies for the product concerned be temporarily suspended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the first subparagraph of Article 15 (7) thereof, Whereas Article 15 (7) of Regulation (EEC) No 2727/75 provides that the provisions concerning advance fixing of the levy may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, levies could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; HAS ADOPTED THIS REGULATION : Article 1 Advance fixing of the import levy for certain cereals falling within CN code 1007 00 90 is suspended from 9 to 15 October 1992 inclusive. Article 2 This Regulation shall enter into force on 9 October 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 .